Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 9, 2021

                                        No. 04-21-00339-CV

                                   In re Rolando H. BRIONES, II,
                                              Appellant

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-16615
                               Honorable Tina Torres, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

        On August 20, 2021, we issued an order inviting the respondent to file a response to
relator’s petition for writ of mandamus by September 9, 2021. The respondent filed an
unopposed motion requesting an extension of that deadline until September 17, 2021. After
consideration, we GRANT the respondent’s motion and ORDER her to file her response by
September 17, 2021.



           It is so ORDERED on this 9th day of September, 2021.

                                                                         PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court